DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-11 are currently pending and considered below.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 25 Aug 2022 is acknowledged.

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  First, Claim 4 recites “a plurality of cover sections….”, however, this exact limitation is already introduced in Claim 1.  Second, in line 4 of the claim 4, there appears to be a missing linking word which would make the claim clearer.  For purposes of examination, Examiner is interpreting the claim to be understood that “the plurality of cover sections” from Claim 1 have a layer with reduced transparency that IS applied to a carrier layer material.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. US20120145739A1 (herein, Doyle) in view of Chudy US20170057682A1 (herein, Chudy).

Regarding Claim 1, Doyle discloses, A method for producing a blister tube (FIGS. 33A-B, #67) comprising a plurality of blister pouches (FIGS. 33A-B, #6710) provided with information over a large area and optimized for an inspection system, the method comprising (Abstract, para [0002]): 
providing a packaging material web (FIG. 26, #50) comprising: 
a plurality of cover sections (FIGS. 9 and 33B, para [0099] – describes by a layer of cover and web material) extending in a longitudinal direction (FIGS. 27 and 33 – illustrated a longitudinal direction) of the packaging material web (50);
a transparent material area (FIGS. 1A-C, #110, para [0057]) having a transmission of greater than 80% in the visible frequency range (para [0057 – describes transparent or optically clear as desired is greater than 80%) extending in the longitudinal direction parallel (FIGS. 1A-C) to the cover sections (para [0099]); and 
a plurality of data sections (FIG. 26, #s 5016-18, para [0090]); 
printing pouch-specific data onto a first data section (FIG. 26, #5016); 
shaping a sub-section (FIG. 1B, #120) of the packaging material web into a receiving area (FIGS. 1B, #120 and FIGS. 27, 31, and 33A – illustrate a receiving area) , wherein at least a portion of a first cover section (FIG. 33B, para [0099] – illustrates and describes 6710 as having a cover section) and the printed first data section (5016) are assigned to the receiving area (FIG. 27, 5001, para [0090]); 
feeding one or more small piece goods into the receiving area (FIGS. 26-27, para [0090-91]); and 
forming a blister pouch (FIG. 27 – illustrates a blister pouch) from the receiving area containing the one or more small piece goods (para [0090]).

Doyle does not disclose, the cover sections (FIG. 33B) having a transmission of less than 60% in the visible frequency range.
However, Chudy teaches, the transparent portion (133) a transmission of less than 60% in the visible frequency range (FIG. 19, #s 103 and 133, para [0071] and [0129] – describes the printing on information by the printer unit (307) that has a color, which is black, and therefore has a less than 60% transmission of the visible frequency range).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Chudy before the effective filing date of the claimed invention to modify the packaging material web (50) as disclosed by Doyle, to include the transparent portion (FIG. 19, 133) of the web (FIG. 19, 103) as taught by Chudy.  Since Chudy teaches these structures that are known and beneficial, thereby providing the motivation, in providing an improvement in the effectiveness of the packaging material web (Doyle, 50) by providing another transparent portion (133) and web (103) as taught by Chudy (para [0071]).
Chudy discloses the claimed invention except the explicit mentioning of  a transmission range of less than 60% in the visible frequency range, which was stated previously in para [0129] in the aforementioned combination.  However, since Applicant at least disclosed in Claim 5 that the reduced transparency of 60% in the visible frequency range is produced by printing a color layer, examiner is considering the black printing - as described by Chudy, to meet this limitation inasmuch as currently claimed.  

Regarding Claim 2, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, applying an information unit (FIG. 26, 5016) to the first cover section before the receiving area is formed, wherein the information unit is arranged on the outside of the blister pouch (FIG. 26, para [0090]).

Regarding Claim 3, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, further comprising: obtaining pouch-specific data (FIG. 26, para [0090] – items may vary); and 
applying the information unit to the first cover section based on the obtained pouch- specific data (FIG. 26 – illustrates information on web).

Regarding Claim 4, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle/Chudy further discloses, wherein the packaging material web having a plurality of cover sections (Doyle, FIG. 33B, para [0099]) extending in the longitudinal direction of the packaging material web (Doyle, FIG. 26 and 33B – illustrates a longitudinal direction) comprises a layer (Chudy, 103) with reduced transparency having a transmission less than 60% in the visible frequency range applied to a carrier layer material area (Doyle, FIGS. 33B, #6720, para [0098] and [0005-6] – describes the information being machine readable and any combination thereof) of the packaging material web (Doyle, 50).  

Regarding Claim 5, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle/Chudy further discloses, wherein the layer (Chudy, 103) with reduced transparency is produced by printing a color layer (Chudy, FIG. 4, #223, [0071], para [0095] and [0129]) the carrier layer material area (Doyle, FIG. 26).

Regarding Claim 6, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle/Chudy further discloses, wherein the layer with reduced transparency is produced by applying a cover layer (Chudy, FIG. 19, #s 103 and 133 – as previously discussed, the Examiner’s interpretation, that the black printing is considered to be the cover layer inasmuch as currently claimed) onto the carrier layer material area (Doyle, para [0067]). 

Regarding Claim 7, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, further comprising: covering the first cover section with a protective layer (FIG. 9, #1052).

Regarding Claim 8, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, wherein the packaging material web comprises: 
an inner layer (FIG. 9, #1058); 
a carrier layer (FIG. 9, #1054) disposed on the inner layer; and 
a cover layer (FIG. 9, #1052) disposed on a portion of the carrier layer less than the entirety of the carrier layer, the cover layer defining the first cover section (FIGS. 9 and 33B).

Regarding Claim 9, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, wherein the packaging material web comprises: 
an inner layer (FIG. 9, #1058); 
first and second portions of a cover layer (FIG. 9, #1052 – displays two portions) disposed on the inner layer, the first portion of the cover layer defining the first cover section (FIG. 9 – illustrates the arrangement of the various layers); and 
a protective layer (FIG. 9, #1030) disposed on the cover layer (para [0067]).

Regarding Claim 10, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, wherein the packaging material web comprises: 
an inner layer (FIG. 9, #1054); and 
a cover layer (FIG. 9, #1052) disposed on a portion of the inner layer less than the entirety of the inner layer (FIG. 9 – illustrates 1052 less than 1054), the cover layer defining the first cover section (FIG. 9).
Regarding Claim 11, as combined, Doyle/Chudy disclose as previously claimed.  As combined, Doyle further discloses, wherein the packaging material web comprises: a single layer (FIG. 3, # 1 – illustrates a single layer until separated, as demonstrated by “arrow 160” lifting 130 and displaying 105 and 110), comprising an inner layer portion (FIG. 4, #110) and a cover layer portion (FIG. 5, #130), the cover layer portion defining the first cover section (FIG. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato US 20220194676 A1, Devens US 20210161764 A1, Berbert  US 20200324526 A1, Kelly US 20190000713 A1, Este US 20180229877 A1, and Van Scheiven US 20180144455 A1 cited for the method of packaging web material, cover sections, transparent material, data sections, cover, goods, blister pouch, tube, information unit, inner layer, protective layer, color layer, and cover layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        07/13 Oct 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731